Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bennie Austin Mack, Jr., appeals the district court’s orders dismissing his civil action for failure to prosecute and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mack v. Turner, No. 5:15-cv-03589, 2017 WL 870414 (S.D.W. Va. Mar. 3, 2017). We grant leave to proceed in forma pauperis. We dispense with *654oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED